Exhibit 2 AGREEMENT AND PLAN OF MERGER Among PILGRIMS PRIDE CORPORATION, PPC ACQUISITION CORP. and WLR FOODS, INC. Dated September 27, 2000 TABLE OF CONTENTS Section Page ARTICLE I THE MERGER 1 1.01. The Merger 1 1.02. Effective Time; Closing 1 1.03. Effect of the Merger 2 1.04. Articles of Incorporation; Bylaws 2 1.05. Directors and Officers 2 ARTICLE II CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES 2 2.01. Conversion of Securities 2 2.02. Employee Stock Options; Warrants 3 2.03. Surrender of Shares; Stock Transfer Books 3 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE TARGET 5 3.01. Organization, Qualification and Corporate Power; Subsidiaries 5 3.02. Articles of Incorporation and Bylaws 6 3.03. Capitalization 6 3.04. Authority Relative to This Agreement 7 3.05. No Conflict; Required Filings and Consents 7 3.06. Permits; Compliance 8 3.07. SEC Filings; Financial Statements 8 3.08. Absence of Certain Changes or Events 9 3.09. Absence of Litigation 10 3.10. Employee Benefit Plans; Agreements 11 3.11. Labor Matters 12 3.12. Taxes 13 3.13. Environmental Matters 13 3.14. Opinion of Financial Advisor 16 3.15. Brokers 17 3.16. Tangible Property 17 3.17. Real Property 17 3.18. Intellectual Property 19 3.19. Board Recommendation; State Takeover Statutes 19 3.20. Contracts 19 3.21. Inventory 20 3.22. Product Liability 20 3.23. Customers 21 3.24. Insurance 21 3.25. Proxy Statement 21 3.26. Rights Agreement. 21 3.27. Fees and Expenses of Transactions 22 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND ACQUIROR SUB 22 4.01. Corporate Organization 22 4.02. Authority Relative to This Agreement 22 4.03. No Conflict; Required Filings and Consents 23 4.04. Proxy Statement 23 4.05. Acquiror and Acquiror Sub Holdings in Company Stock 23 4.06. Financing 23 ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER 24 5.01. Conduct of Business by the Target Pending the Merger 24 ARTICLE VI ADDITIONAL AGREEMENTS 26 6.01. Stockholders Meeting 26 6.02. Proxy Statement 26 6.03. Appropriate Action; Consents; Filings 26 6.04. Access to Information; Confidentiality 27 6.05. No Solicitation of Transactions 27 6.06. Directors and Officers Indemnification 28 6.07. Obligations of Acquiror Sub 30 6.08. Public Announcements 30 6.09. Delivery of SEC Documents 30 6.10. Notification of Certain Matters 30 6.11. Further Action 30 6.12. Postponement of Annual Meeting 30 6.13. Letters of Accountants 30 6.14. Continuation of Benefits 31 6.15. Severance Policy and Other Agreements 31 6.16. Grower Relations 31 6.17. Environmental Assessments 31 ARTICLE VII CONDITIONS TO THE MERGER 32 7.01. Conditions to the Obligations of Each Party 32 7.02. Conditions to the Obligations of Acquiror and Acquiror Sub 33 7.03. Conditions to the Obligations of the Target 34 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 34 8.01. Termination 34 8.02. Fees and Expenses 36 8.03. Amendment 37 8.04. Waiver 37 ARTICLE IX GENERAL PROVISIONS 38 9.01. Non-Survival of Representations, Warranties and Agreements 38 9.02. Notices 38 9.03. Certain Definitions 39 9.04. Severability 40 9.05. Assignment; Binding Effect; Benefit 40 9.06. Incorporation of Schedules 40 9.07. Specific Performance 40 9.08. Governing Law 40 9.09. Headings 41 9.10. Counterparts 41 9.11. Waiver of Jury Trial 41 9.12. Entire Agreement 41 DEFINED TERMS Term Location Acquiror Introductory paragraph Acquiror Expenses 8.02 Acquiror Sub Introductory paragraph affiliate 9.03 Agreement Introductory paragraph Alternative Proposal Fee 8.02 Articles of Merger 1.02 beneficial owner 9.03 Blue Sky Laws 3.05 Business Combination Transaction 8.02 business day 9.03 Certificates 2.03 Claim 3.09 Cleanup 3.13 Closing 1.02 Code 3.1 Company Introductory paragraph Company Banker 3.14 Company Class B Common Stock 3.03 Company Common Stock 2.01 Company Disclosure Schedule Article III Company Employment Contracts 3.1 Company Expenses 8.02 Company Options 2.02 Company Permits 3.06 Company Plans 3.03 Company Preferred Stock 3.03 Company SEC Reports 3.07 Company Shareholders Meeting 6.01 Company Subsidiary 3.01 Company Warrants 3.03 Confidentiality Agreement 6.04 Corporation Commission 1.02 Effective Time 1.02 Environment 3.13 Environment, Health and Safety Liabilities 3.13 Environmental Law 3.13 ERISA 3.1 Exchange Act 3.05 Facility 3.13 GAAP 3.07 Governmental Authority 3.06 Hazardous Activity 3.13 Hazardous Material 3.13 HSR Act 3.05 Indemnified Parties 6.06 Intellectual Property 3.18 IRS 3.1 Laws 3.05 Major Customers 3.23 Material Adverse Effect 3.01 Material Contract 3.19 Merger Recitals Merger Consideration 2.01 Most Recent Balance Sheet 3.07 Most Recent Financial Statements 3.07 Occupational Safety and Health Law 3.13 Order 3.09 Paying Agent 2.03 person 9.03 Phase I Assessment 6.17 Phase II Assessment 6.17 Plans 3.1 Proxy Statement 3.25 Release 3.13 Rights Agreement 3.26 SEC 2.03 Securities Act 3.07 Security Interest 3.17 Shares 2.01 subsidiaries 9.03 subsidiary 9.03 Surviving Corporation 1.01 Takeover Proposal 6.05 Terminating Acquiror Breach 8.01 Terminating Company Breach 8.01 Third Party Provisions 9.05 Transactions Recitals Virginia Law Recitals AGREEMENT AND PLAN OF MERGER, dated as of September 27, 2000 (this "Agreement"), by and among Pilgrims Pride Corporation, a Delaware corporation ("Acquiror"), PPC Acquisition Corp., a Virginia corporation and a direct, wholly owned subsidiary of Acquiror ("Acquiror Sub"), and WLR Foods, Inc., a Virginia corporation (the "Company"). WHEREAS, Acquiror Sub, upon the terms and subject to the conditions of this Agreement and in accordance with the Stock Corporation Act of the Commonwealth of Virginia ("Virginia Law"), will merge with and into the Company (the "Merger"); WHEREAS, the Board of Directors of the Company has unanimously (i) determined that the Merger is in the best interests of the Company and its shareholders and approved and adopted this Agreement and the transactions contemplated hereby (the "Transactions") and (ii) recommended approval and adoption of this Agreement and approval of the Merger by, and directed that this Agreement and the Merger be submitted to a vote of, the shareholders of the Company; and WHEREAS, the Boards of Directors of Acquiror and Acquiror Sub have determined that the Merger is in the best interests of Acquiror, Acquiror Sub and their stockholders and have approved and adopted this Agreement and the Transactions. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, Acquiror, Acquiror Sub and the Company hereby agree as follows: ARTICLE I THE MERGER SECTION 1.01. The Merger. Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with Virginia Law, at the Effective Time (as hereinafter defined), Acquiror Sub shall be merged with and into the Company. As a result of the Merger, the separate corporate existence of Acquiror Sub shall cease and the Company shall continue as the surviving corporation of the Merger (the Surviving Corporation). The name of the Surviving Corporation shall be Pilgrims Pride Corporation of Virginia, Inc. SECTION 1.02. Effective Time; Closing. As promptly as practicable and in no event later than the twentieth business day following the satisfaction or waiver of the conditions set forth in Article VII (or such other date as may be agreed in writing by each of the parties hereto), the parties hereto shall cause the Merger to be consummated by filing articles of merger (the "Articles of Merger") with the State Corporation Commission of the Commonwealth of Virginia (the "Corporation Commission") in such form as is required by, and executed in accordance with the relevant provisions of, Virginia Law. The term Effective Time means the date and time of the approval of the Articles of Merger by the Corporation Commission (or such later time as may be agreed in writing by each of the parties hereto and specified in the Articles of Merger). Immediately prior to the filing of the Articles of Merger, a closing (the Closing) will be held at the offices of Baker & McKenzie in Dallas, Texas (or such other place and time as the parties may agree). SECTION 1.03. Effect of the Merger. The effect of the Merger shall be as provided in the applicable provisions of Virginia Law. SECTION 1.04. Articles of Incorporation; Bylaws. (a) At the Effective Time, the Articles of Incorporation of the Company, as in effect immediately prior to the Effective Time, shall be amended as of the Effective Time by operation of this Agreement and by virtue of the Merger without any further action by the shareholders or directors of the Surviving Corporation to read the same in its entirety the Articles of Incorporation of Acquiror Sub, as in effect immediately prior to the Effective Time, except that Article 1 thereof shall be amended to read in its entirety as follows: "1. The name of the corporation is Pilgrims Pride Corporation of Virginia, Inc." (b) At the Effective Time, the Bylaws of Acquiror Sub, as in effect immediately prior to the Effective Time, shall be the Bylaws of the Surviving Corporation until thereafter amended as provided by law, the Articles of Incorporation of the Surviving Corporation and such Bylaws. SECTION 1.05. Directors and Officers. The directors of Acquiror Sub immediately prior to the Effective Time shall be the initial directors of the Surviving Corporation, each to hold office in accordance with the Articles of Incorporation and Bylaws of the Surviving Corporation until a successor is elected or appointed and has qualified or until the earliest of such directors death, resignation, removal or disqualification, and the officers of the Company (other than the Chief Executive Officer and Chief Financial Officer) immediately prior to the Effective Time and the Chief Executive Officer and Chief Financial Officer of Acquiror Sub immediately prior to the Effective Time shall be the initial officers of the Surviving Corporation, in each case until their respective successors are duly elected or appointed and qualified, or as otherwise provided in the Bylaws of the Surviving Corporation. ARTICLE II CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES SECTION 2.01. Conversion of Securities. At the Effective Time, by virtue of the Merger and without any action on the part of Acquiror Sub, the Company or the holders of any of the following shares of capital stock: (a) Each share of Class A Common Stock, no par value, of the Company ("Company Common Stock"; shares of Company Common Stock being hereinafter collectively referred to as the Shares) issued and outstanding immediately prior to the Effective Time (other than any Shares to be canceled pursuant to Section 2.01(b)) shall be canceled and shall be converted automatically into the right to receive an amount equal to $14.25 in cash (the "Merger Consideration") payable, without interest, to the holder of such Share, upon surrender, in the manner provided in Section 2.03, of the certificate that formerly evidenced such Share, less any required withholding taxes; (b) Each Share held in the treasury of the Company and each Share owned by Acquiror Sub, Acquiror or any direct or indirect wholly owned subsidiary of Acquiror or of the Company immediately prior to the Effective Time shall be canceled without any conversion thereof and no payment or distribution shall be made with respect thereto; and (c) Each share of Common Stock of Acquiror Sub issued and outstanding immediately prior to the Effective Time shall be converted into and exchanged for one validly issued, fully paid and nonassessable share of Common Stock, no par value, of the Surviving Corporation. SECTION 2.02. Employee Stock Options; Warrants. (a) At the Effective Time, each outstanding option to purchase Shares (a "Company Option") granted under Companys 1998 Long Term Incentive Plan and 1988 Long Term Incentive Plan, whether or not then exercisable, shall be canceled by the Company, and each holder of a canceled Company Option shall be entitled to receive no later than the later of (x) the Effective Time and (y) 10 days after the receipt of a release and waiver from such holder as described in the final sentence of this subsection (a), from the Surviving Corporation, in consideration for the cancellation of such Company Option, an amount in cash equal to the product of (i) the number of Shares previously subject to such Company Option and (ii) the excess, if any, of the Merger Consideration over the exercise price per Share previously subject to such Company Option, less any required withholding taxes. The Company shall obtain from each person named in Section 2.02 of the Company Disclosure Schedule, and shall use its best efforts to obtain from each other holder of a Company Option, a release and waiver effective as of the Effective Time of each such persons rights under the terms of any Company Option. (b) At the Effective Time, pursuant to the terms of each outstanding warrant granted to First Union National Bank and Harris Trust and Savings Bank (a "Company Warrant"), each holder of a Company Warrant shall be entitled to receive promptly upon exercise thereof subsequent to the Closing from the Surviving Corporation an amount in cash equal to the product of (i) the number of Shares previously subject to such Company Warrant and (ii) the excess, if any, of the Merger Consideration over the exercise price per Share previously subject to such Company Warrant, less any required withholding taxes. SECTION 2.03. Surrender of Shares; Stock Transfer Books. (a) Prior to the Effective Time, Acquiror Sub shall designate a bank or trust company reasonably satisfactory to the Company to act as agent (the "Paying Agent") for the holders of Shares in connection with the Merger to receive the funds to which holders of Shares shall become entitled pursuant to Section 2.01(a). At the Effective Time, Acquiror shall cause the Surviving Corporation to have sufficient funds to deposit, and shall cause the Surviving Corporation to deposit in trust with the Paying Agent, cash in the aggregate amount equal to the product of (i) the number of Shares outstanding immediately prior to the Effective Time (other than Shares owned by Acquiror or Acquiror Sub) and (ii) the Merger Consideration. Such funds shall be invested by the Paying Agent as directed by the Surviving Corporation, provided that such investments shall be in obligations of or guaranteed by the United States of America or of any agency thereof and backed by the full faith and credit of the United States of America, in commercial paper obligations rated A-1 or P-1 or better by Moodys Investors Services, Inc. or Standard & Poors Corporation, respectively, or in deposit accounts, certificates of deposit or bankers acceptances of, repurchase or reverse repurchase agreements with, or Eurodollar time deposits purchased from, commercial banks with capital, surplus and undivided profits aggregating in excess of $100 million (based on the most recent financial statements of such bank which are then publicly available at the Securities and Exchange Commission (the "SEC") or otherwise); provided, however, that no loss on any investment made pursuant to this Section 2.03 shall relieve Acquiror or the Surviving Corporation of its obligation to pay the Merger Consideration for each Share outstanding immediately prior to the Effective Time. (b) Promptly after the Effective Time, Acquiror shall cause the Surviving Corporation to mail to each person who was, at the Effective Time, a holder of record of Shares entitled to receive the Merger Consideration pursuant to Section 2.01(a) a form of letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the certificates evidencing such Shares (the Certificates) shall pass, only upon proper delivery of the Certificates to the Paying Agent) and instructions for use in effecting the surrender of the Certificates pursuant to such letter of transmittal. Upon surrender to the Paying Agent of a Certificate, together with such letter of transmittal, duly completed and validly executed in accordance with the instructions thereto, and such other documents as may be required pursuant to such instructions, the holder of such Certificate shall be entitled to receive in exchange therefor, subject to any required withholding taxes, the Merger Consideration for each Share formerly evidenced by such Certificate, and such Certificate shall then be canceled.
